Citation Nr: 1714350	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  10-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1965 to October 1967.
This appeal comes before the Board of Veteran's Appeals (Board) from a June 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that denied a service connection for hypertension.

The Veteran testified before the undersigned in a July 2011 Board hearing held via video conference.  The transcript of the hearing is included in the record.

In the August 2013 remand, Board the instructed the AOJ to obtain any pertinent medical evidence related to the Veteran's claim of hypertension and obtain an addendum opinion to determine whether the Veteran's diabetes mellitus was aggravating the Veteran's hypertension.  The May 2016 remand also instructed the AOJ to obtain an addendum opinion similar to the one sought in 2013 because the October 2013 addendum opinion focused on the etiology of the Veteran's hypertension and not aggravation by the service-connected diabetes disability.

This appeal is being processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

The Veteran's hypertension is not related to any event of service and did not manifest to a compensable degree within one year of service; nor is it related to any service-connected disorder.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The notice requirements were met in this case by a letter sent to the Veteran in March 2010.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was afforded VA examinations in April 2009, with an October 2013 addendum, and in June 2016.  See 38 C.F.R. § 3.159(c)(4) (2016).  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  These examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

Law and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2016).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2016).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disorder on a direct basis, there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, hypertension, and cardiovascular disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2016).

For any disability which is proximately due to, or results from, another disease or injury for which service-connected has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2016).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or  injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). (This standard of assessing aggravation of disability under 38 C.F.R. § 3.310 was established in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  Although VA indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place the burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounted to a substantive change in the regulation.  Because the Veteran's claims were received after the change, his claim will be adjudicated under the current version of the regulation.

Factual background and analysis

The Veteran claims that he suffers from hypertension that is related to diabetes.

The Veteran's service treatment records show at least one episode of increased blood pressure at pre-induction, at which time his blood pressure was noted to be 120/100.  No history of hypertension was noted.  During his exam upon separation, the Veteran reported that he did not have a history of high blood pressure and was not suffering from hypertension at that time.

Private treatment records from the DeKalb Clinic show the Veteran had a diagnosis of hypertension as early as February 2004.  His blood pressure was noted as 150/100.  He was prescribed medication to manage his condition.  

VA out-patient treatment records from January 2009 include a diagnosis for hypertension and diabetes.  The Veteran continued to use medication to manage his hypertension.  After a VA examination in April 2009, the examiner opined that there is no medical literature that states that diabetes causes hypertension or that hypertension is secondary to diabetes.  

After a careful review of the evidence of record, it is determined that entitlement to service connection for hypertension, to include as secondary to a service-connected disability has not been established.  Initially, there is no indication that the disorder was present in service.  While the Veteran had one elevated blood pressure reading at pre-induction, he was not diagnosed with hypertension while on active duty.  Therefore there is no evidence of in-service incurrence.  Evidence of a current disability has been established; however, there is no evidence of any in-service disease or injury which relate to this disorder.  Rather, the June 2016 VA examiner noted that "[t]he weight medical literature, however, does not support a more likely than not conclusion that type II diabetes directly aggravates hypertension."  The examiner further noted, "the Veteran required medication management for hypertension for years before he developed type II diabetes (baseline), and continues to require medication management for hypertension following his diagnosis of diabetes, meaning that his hypertension has not become refractory to treatment since he was diagnosed with diabetes (current)."  In addition, the examiner opined that the Veteran's suspected sleep apnea may contribute to the poor control of blood pressure based on studies and international guidelines.  Thus, the examiner concluded that it is less likely than not that the Veteran's hypertension has been aggravated by his service-connected diabetes.

The Veteran provided conflicting statements regarding when he was diagnosed with hypertension.  In July 2009, also submitted a statement that he was diagnosed with hypertension at the same time that he was diagnosed with diabetes.  At the JuIy 2011 hearing, the Veteran stated that he was diagnosed with diabetes and hypertension at the same time.  In addition he denied taking any medication for hypertension before his diagnosis of diabetes.  In May 2014, the Veteran submitted a statement that he had diabetes before being diagnosed with hypertension.  The Veteran's subsequent statement and hearing testimony is incredible in light of the conflicting medical evidence from the DeKalb Clinic dated February 2004.  See Fordham v. Shulkin, No. 16-0151, 2017 U.S. App. Vet. Claims LEXIS 283, at *7 (Vet. App. Feb. 28, 2017) ("The Board may properly discount an appellant's lay testimony if it conflicts with other evidence of record, and it may weigh that testimony against an absence of evidence in the record.").  Even without the Veteran's statement in May 2014, the elements to establish a service connection for hypertension has not been met.  

The Board observes that the Veteran is competent to report symptoms capable of lay observation.  However, the Veteran is not competent to opine as to the cause of his diagnosed hypertension, as such an opinion requires medical expertise, which the Veteran has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 49 (1990).  

ORDER

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


